Title: From Benjamin Franklin to Richard Bache, 2 March 1778
From: Franklin, Benjamin
To: Bache, Richard


Dear Son,
Passy, near Paris, March 2, 1778
Enclos’d is a Letter from Ben to his Mother. He chose to write it in French as more familiar to him than English. It is, I assure you, all his own, except the concluding Sentence. He grows fast and tall. There are 4 or 5 English Boys in the School, or I think he would be in danger of losing his English.
Your Sisters were well lately, in England. I have before inform’d you of the Decease of your good Mother. It grieves me that she did not live to have the Pleasure of seeing her Grandson.
We have finished our Treaty of Alliance with France, and our Treaty of Commerce. They are very advantageous for the United States. They go by this Conveyance. All Europe is for us: and England in Consternation. I am ever Your affectionate Father
B Franklin
 
Addressed: To / Richard Bache Esqr / Postmr General / North America / Philadelphie
